Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [12/19/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filledout completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer to following link:http ://www. uspto.gov/patents/process/file/efs/g uidance/eTD-info-I.jsp. 


US Patent No. 9706346.  Although the conflicting claims are not identical, but they are not patentably distinct from each other, profoundly, they are directed to extensively the same invention, please perceive all of the claimed limitations of the present Application, for example, see Claim 1 is explained in following table, is transparently found in Claim 1 of the subsequent US Patent with obvious wording variations.

Instant Claims of present Application 
Related Claims of US Patent No.  9706346 
1. A tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the computer to: render a graphical user interface (GUI), wherein the GUI comprises: a map; and a selectable indication pertaining to a location within the map; detect a selection of the selectable indication; and in response to detecting the selection, render, in the GUI, a place card providing particular information pertaining to the location
1.  A mobile device comprising: at least one processing unit;  and a storage storing a plurality of applications for execution by the at least one processing unit, wherein each application in the plurality of applications uses a common place card to display different types of data relating to a location, 
wherein the common place card is populated with the different types of data from a shared local cache, the different types of data comprising an address of the location and a food and other tangible goods associated with the location, and an affordance to purchase the goods



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Heath; Stephan [US 20130073473]. 

As per claim 1, Heath teaches:
A tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, (Abstract) cause the computer to: 
render a graphical user interface (GUI), wherein the GUI comprises: a map; and a selectable indication pertaining to a location within the map; (e.g. map; ¶ 313, 168)
detect a selection of the selectable indication; and in response to detecting the selection, render, in the GUI, a place card providing particular information pertaining to the location. (e.g. location; ¶ 168, 294)

As per claim 2, Heath teaches:
The computer-readable medium of claim 1, comprising computer-readable instructions that, when executed by the one or more processors of the computer, cause the computer to: 

As per claim 3, Heath teaches:
The computer-readable medium of claim 2, wherein the representation of the location comprises a selectable thumbnail that, when selected, causes rendering of a copy of the place card. (e.g. thumbnail; ¶ 392)

As per claim 4, Heath teaches:
The computer-readable medium of claim 2, comprising computer-readable instructions that, when executed by the one or more processors of the computer, cause the computer to: upon detection of the selection of the selectable sharing option, provide a sharing menu in the GUI, the sharing menu providing a plurality of channel affordances each channel affordance corresponding to one of a plurality of sharing channels with which the location can be shared; and upon detection of one of the plurality of channel affordances, facilitate sharing of the representation of the location via a channel corresponding to the one of the plurality of channel affordances. (e.g. location; ¶ 168, 294)

As per claim 5, Heath teaches:


As per claim 6, Heath teaches:
The computer-readable medium of claim 3, wherein the plurality of channel affordances comprise an email message affordance for sharing the representation of the location via an email channel. (e.g. email; ¶ 94, 168)

As per claim 7, Heath teaches:
The computer-readable medium of claim 3, wherein the plurality of channel affordances comprise a social media post affordance for sharing the representation of the location via a social media posting channel. (e.g. social; ¶ 293, 168)

As per claim 8, Heath teaches:
The computer-readable medium of claim 3, wherein the plurality of channel affordances comprise a nearby device affordance for sharing the representation of the location via a channel to a nearby device. (e.g. location; ¶ 293, 168)

As per claim 9, Heath teaches:
The computer-readable medium of claim 1, comprising computer-readable instructions that, when executed by the one or more processors of the computer, cause the computer to: receive a shared representation of a second location on a second map. (e.g. location; ¶ 293, 168)

As per claim 10, Heath teaches:
The computer-readable medium of claim 9, wherein the shared representation comprises a thumbnail image of the second location on the second map. (e.g. location; ¶ 293, 168)

As per claim 11, Heath teaches:
The computer-readable medium of claim 10, comprising computer-readable instructions that, when executed by the one or more processors of the computer, cause the computer to: detect a selection of the shared representation of the second location; and in response to detecting the selection of the shared representation of the second location, rendering a second place card providing particular information pertaining to the second location. (e.g. location; ¶ 293, 168)

As per claim 12, Heath teaches:
The computer-readable medium of claim 11, comprising computer-readable instructions that, when executed by the one or more processors of the computer, cause the computer to: detect selection of a map option in the second place card; and upon selection of the map option in the second place card, render a third map comprising the second location. (e.g. location; ¶ 293, 168)

Claims 13-17 are the method claims corresponding to computer-readable medium claims 1-9 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 18-20 are the apparatus claims corresponding to computer-readable medium claims 10-14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Yang, Chu-Sing, et al. "Location-based mobile multimedia push system." 2010 International Conference on Cyber-Enabled Distributed Computing and Knowledge Discovery. IEEE, 2010- provides Internet drives the diversification of network applications. As telecommunication operators widely deploy wireless mobile communication networks, the public can access network services if they are within the wireless signal range of mobile base stations. Therefore, a mobile device with computing process ability can allow access to an ubiquitous network via mobile communication network. The Android platform released from Google allows users to modify source code freely, hence facilitating the development of software applications and improving user interface and performance. Such free authorization can safeguard developer's rights, and thus, it has commercial value. Based on the Android mobile phone, this study proposed the design and implementation of LBMMPS (Location Based Mobile Multimedia Pusher System), which pushes incident multimedia content to friends online in real time. The user can share incident videos, photos, and messages with other friends online in real time. By integrating GPS coordinates of incidents into Google Map, users can indicate the location where an incident occurs via a map interface. LBMMPS records the location of a moving trajectory of a special incident, and shows the incident's movements on the map.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413